Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 1, 2020

                                       No. 04-20-00049-CV

                     IN THE INTEREST OF L.V.S., P.M.S., AND P.M.S

                  From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 17-538
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER

       On April 22, 2020, appellant’s counsel filed a motion to withdraw in which counsel states
good cause exists for withdrawal. The motion lists appellant’s last known address and telephone
number, as well as a statement that a copy of the motion was delivered to appellant and appellant
was notified in writing of her right to object to the motion. See TEX. R. APP. P. 6.5(a)(2), (3), (4);
6.5(b). Although counsel’s motion included the past due deadline for appellant’s response
regarding non-payment for the court reporter’s record, counsel’s motion does not contain an
accurate list of deadlines in this appeal. See id. 6.5(a)(1). At the time counsel filed the motion to
withdraw, the deadline for appellant’s brief was set as April 24, 2020.

        In this case, we find good cause to suspend the rules and GRANT counsel’s motion to
withdraw. Counsel is ORDERED that he “must immediately notify [appellant], in writing, of
any deadlines …[, and counsel] must file a copy of that notice with the court clerk.” See id.
6.5(c).

        Appellant is ORDERED to file, on or before May 18, 2020, appellant’s brief or a motion
for extension of time in which to file appellant’s brief. If appellant does not file appellant’s brief
or a motion for extension of time, a show cause order will issue requiring appellant to show why
this appeal should not be dismissed for want of prosecution.




                                                      ________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court